Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,341,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A face image processing method, comprising: 
obtaining face key points and a face deflection angle in a face image; 

determining a submalar triangle center in the face image according to the face key points and the face deflection angle; 

determining a submalar triangle region in the face image according to the face key points and the submalar triangle center; and 

performing color filling on the submalar triangle region, 


wherein the performing color filling on the submalar triangle region comprises: determining a first target pixel corresponding to each pixel in the submalar triangle region, wherein the first target pixel corresponding to the pixel is positioned on a line that connects the submalar triangle center and the pixel; updating a pixel value of each pixel to a pixel value of the corresponding first target pixel corresponding to the pixel; determining a first reference point in the face image, wherein a distance between the first reference point and a nose tip key point is greater than a distance between the submalar triangle center and the nose tip key point; determining a vector that points from the submalar triangle center to the first reference point as a first reference vector; determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector, wherein direction of a vector that points from the second target pixel to its corresponding pixel is the same as that of the first reference vector; updating a pixel value of each pixel to a pixel value of the corresponding second target pixel; determining a second reference point in the face image, wherein the second reference point is positioned on a line that connects the submalar triangle center and a key point of lower eyelid; determining a vector that points from the submalar triangle center to the second reference point as a second reference vector; determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector, wherein a direction of a vector that points from the third target pixel to its corresponding pixel is the same as that of the second reference vector; and updating a pixel value of each pixel to a pixel value of the third target pixel corresponding to the pixel.

2. The method according to claim 1, wherein the determining a submalar triangle center in the face image according to the face key points and the face deflection angle comprises: determining an estimated location of the submalar triangle center in the face image by performing interpolation on the face key points; and adjusting the estimated location of the submalar triangle center according to the face deflection angle to obtain the submalar triangle center in the face image.

3. The method according to claim 1, wherein the determining a submalar triangle region in the face image according to the face key points and the submalar triangle center comprises: 
connecting the face key points to obtain a polygon corresponding to the face key points; 

determining a maximum circle centered on the submalar triangle center in the polygon as a submalar triangle outer contour circle in the face image; and 

determining the submalar triangle region in the face image according to the submalar triangle outer contour circle.

4. The method according to claim 3, wherein the determining the submalar triangle region in the face image according to the submalar triangle outer contour circle comprises: adjusting the submalar triangle outer contour circle by using a facial contour line in the face image to obtain the submalar triangle region in the face image.

5. The method according to claim 4, wherein the adjusting the submalar triangle outer contour circle by using a facial contour line in the face image to obtain the submalar triangle region in the face image comprises: sampling the facial contour line in the face image to obtain a sample point on the facial contour line; sampling the submalar triangle outer contour circle to obtain a sample point on the submalar triangle outer contour circle; and performing curve fitting on the sample point on the facial contour line and the sample point on the submalar triangle outer contour circle to obtain the submalar triangle region in the face image.

6. The method according to claim 1, wherein the performing color filling on the submalar triangle region further comprises: determining a first target pixel corresponding to each pixel in the submalar triangle region, wherein the first target pixel corresponding to the pixel is positioned on a line connecting the submalar triangle center and the pixel; and updating a pixel value of each pixel to a pixel value of the first target pixel corresponding to the pixel.

7. The method according to claim 6, wherein the determining a first target pixel corresponding to each pixel in the submalar triangle region comprises: determining the first target pixel corresponding to each pixel in the submalar triangle region according to a submalar triangle filling strength coefficient.

8. The method according to claim 1, wherein the performing color filling on the submalar triangle region further comprises: determining a first reference point in the face image; determining a vector that points from the submalar triangle center to the first reference point as a first reference vector; determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector, wherein direction of a vector that points from the second target pixel to its corresponding pixel is the same as that of the first reference vector; and updating a pixel value of each pixel to a pixel value of the second target pixel corresponding to the pixel.

9. The method according to claim 1, wherein a distance between the first reference point and a nose tip key point is greater than a distance between the submalar triangle center and the nose tip key point.

10. The method according to claim 1, wherein the determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector comprises: determining a first distance between the submalar triangle center and a first pixel in the submalar triangle region; determining a first coefficient according to a radius of a submalar triangle outer contour circle, the first distance, and a modulus of the first reference vector; and determining a second target pixel corresponding to the first pixel according to the first pixel, the first coefficient, and the first reference vector.

11. The method according to claim 9, wherein the determining a first coefficient according to the radius of the submalar triangle outer contour circle, the first distance, and a modulus of the first reference vector comprises: calculating a first difference between a square of the radius of the submalar triangle outer contour circle and a square of the first distance; adding the first difference and a square of the modulus of the first reference vector to obtain a first sum; and calculating a ratio of the first difference to the first sum to obtain the first coefficient.

12. The method according to claim 9, wherein the determining a second target pixel corresponding to the first pixel according to the first pixel, the first coefficient, and the first reference vector comprises: determining a vector that points from a first reference pixel to the first pixel as a first pixel vector; calculating a first product of the first coefficient and the first reference vector; calculating a difference between the first pixel vector and the first product to obtain a second target pixel vector corresponding to the first pixel; and determining the second target pixel corresponding to the first pixel according to a location of the first reference pixel and the second target pixel vector corresponding to the first pixel.

13. The method according to claim 1, wherein the performing color filling on the submalar triangle region further comprises: determining a second reference point in the face image; determining a vector that points from the submalar triangle center to the second reference point as a second reference vector; determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector, wherein direction of a vector that points from the third target pixel to its corresponding pixel is the same as that of the second reference vector; and updating a pixel value of each pixel to a pixel value of the third target pixel corresponding to the pixel.

14. The method according to claim 12, wherein the second reference point is positioned on a line that connects the submalar triangle center and a key point of lower eyelid.

15. The method according to claim 12, wherein the determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector comprises: determining a second distance between the submalar triangle center and a second pixel in the submalar triangle region; determining a second coefficient according to a radius of a submalar triangle outer contour circle, the second distance, and a modulus of the second reference vector; and determining a third target pixel corresponding to the second pixel according to the second pixel, the second coefficient, and the second reference vector.

16. The method according to claim 14, wherein the determining a second coefficient according to the radius of the submalar triangle outer contour circle, the second distance, and a modulus of the second reference vector comprises: calculating a second difference between a square of the radius of the submalar triangle outer contour circle and a square of the second distance; adding the second difference and a square of the modulus of the second reference vector to obtain a second sum; and calculating a ratio of the second difference to the second sum to obtain the second coefficient.

17. The method according to claim 14, wherein the determining a third target pixel corresponding to the second pixel according to the second pixel, the second coefficient, and the second reference vector comprises: determining a vector that points from a second reference pixel to the second pixel as a second pixel vector; calculating a second product of the second coefficient and the second reference vector; calculating a difference between the second pixel vector and the second product to obtain a third target pixel vector corresponding to the second pixel; and determining the third target pixel corresponding to the second pixel according to a location of the second reference pixel and the third target pixel vector corresponding to the second pixel.

Claims 18-19 recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
1. A face image processing method, comprising: 
obtaining face key points and a face deflection angle in a face image; 

determining a submalar triangle center in the face image according to the face key points and the face deflection angle; 

determining a submalar triangle region in the face image according to the face key points and the submalar triangle center; and 

performing color filling on the submalar triangle region,..

17. The method according to claim 1, wherein the performing color filling on the submalar triangle region comprises: determining a first target pixel corresponding to each pixel in the submalar triangle region, wherein the first target pixel corresponding to the pixel is positioned on a line that connects the submalar triangle center and the pixel; updating a pixel value of each pixel to a pixel value of the corresponding first target pixel corresponding to the pixel; determining a first reference point in the face image, wherein a distance between the first reference point and a nose tip key point is greater than a distance between the submalar triangle center and the nose tip key point; determining a vector that points from the submalar triangle center to the first reference point as a first reference vector; determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector, wherein direction of a vector that points from the second target pixel to its corresponding pixel is the same as that of the first reference vector; updating a pixel value of each pixel to a pixel value of the corresponding second target pixel; determining a second reference point in the face image, wherein the second reference point is positioned on a line that connects the submalar triangle center and a key point of lower eyelid; determining a vector that points from the submalar triangle center to the second reference point as a second reference vector; determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector, wherein a direction of a vector that points from the third target pixel to its corresponding pixel is the same as that of the second reference vector; and updating a pixel value of each pixel to a pixel value of the third target pixel corresponding to the pixel.

2. The method according to claim 1, wherein the determining a submalar triangle center in the face image according to the face key points and the face deflection angle comprises: determining an estimated location of the submalar triangle center in the face image by performing interpolation on the face key points; and adjusting the estimated location of the submalar triangle center according to the face deflection angle to obtain the submalar triangle center in the face image.

Claim 1…wherein the determining a submalar triangle region in the face image according to the face key points and the submalar triangle center comprises: 

connecting the face key points to obtain a polygon corresponding to the face key points; 

determining a maximum circle centered on the submalar triangle center in the polygon as a submalar triangle outer contour circle in the face image; and 

determining the submalar triangle region in the face image according to the submalar triangle outer contour circle.

3. The method according to claim 1, wherein the determining the submalar triangle region in the face image according to the submalar triangle outer contour circle comprises: adjusting the submalar triangle outer contour circle by using a facial contour line in the face image to obtain the submalar triangle region in the face image.

4. The method according to claim 3, wherein the adjusting the submalar triangle outer contour circle by using a facial contour line in the face image to obtain the submalar triangle region in the face image comprises: sampling the facial contour line in the face image to obtain a sample point on the facial contour line; sampling the submalar triangle outer contour circle to obtain a sample point on the submalar triangle outer contour circle; and performing curve fitting on the sample point on the facial contour line and the sample point on the submalar triangle outer contour circle to obtain the submalar triangle region in the face image.

5. The method according to claim 1, wherein the performing color filling on the submalar triangle region comprises: determining a first target pixel corresponding to each pixel in the submalar triangle region, wherein the first target pixel corresponding to the pixel is positioned on a line connecting the submalar triangle center and the pixel; and updating a pixel value of each pixel to a pixel value of the first target pixel corresponding to the pixel.

6. The method according to claim 5, wherein the determining a first target pixel corresponding to each pixel in the submalar triangle region comprises: determining the first target pixel corresponding to each pixel in the submalar triangle region according to a submalar triangle filling strength coefficient.

7. The method according to claim 1, wherein the performing color filling on the submalar triangle region comprises: determining a first reference point in the face image; determining a vector that points from the submalar triangle center to the first reference point as a first reference vector; determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector, wherein direction of a vector that points from the second target pixel to its corresponding pixel is the same as that of the first reference vector; and updating a pixel value of each pixel to a pixel value of the second target pixel corresponding to the 
pixel.

8. The method according to claim 7, wherein a distance between the first reference point and a nose tip key point is greater than a distance between the submalar triangle center and the nose tip key point.

9. The method according to claim 7, wherein the determining a second target pixel corresponding to each pixel in the submalar triangle region according to the first reference vector comprises: determining a first distance between the submalar triangle center and a first pixel in the submalar triangle region; determining a first coefficient according to a radius of a submalar triangle outer contour circle, the first distance, and a modulus of the first reference vector; and determining a second target pixel corresponding to the first pixel according to the first pixel, the first coefficient, and the first reference vector.

10. The method according to claim 9, wherein the determining a first coefficient according to the radius of the submalar triangle outer contour circle, the first distance, and a modulus of the reference vector comprises: calculating a first difference between a square of the radius of the submalar triangle outer contour circle and a square of the first distance; adding the first difference and a square of the modulus of the first reference vector to obtain a first sum; and calculating a ratio of the first difference to the first sum to obtain the first coefficient.

11. The method according to claim 9, wherein the determining a second target pixel corresponding to the first pixel according to the first pixel, the first coefficient, and the first reference vector comprises: determining a vector that points from a first reference pixel to the first pixel as a first pixel vector; calculating a first product of the first coefficient and the first reference vector; calculating a difference between the first pixel vector and the first product to obtain a second target pixel vector corresponding to the first pixel; and determining the second target pixel corresponding to the first pixel according to a location of the first reference pixel and the second target pixel vector corresponding to the first pixel.

12. The method according to claim 1, wherein the performing color filling on the submalar triangle region comprises: determining a second reference point in the face image; determining a vector that points from the submalar triangle center to the second reference point as a second reference vector; determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector, wherein direction of a vector that points from the third target pixel to its corresponding pixel is the same as that of the second reference vector; and updating a pixel value of each pixel to a pixel value of the third target pixel corresponding to the pixel.

13. The method according to claim 12, wherein the second reference point is positioned on a line that connects the submalar triangle center and a key point of lower eyelid.

14. The method according to claim 12, wherein the determining a third target pixel corresponding to each pixel in the submalar triangle region according to the second reference vector comprises: determining a second distance between the submalar triangle center and a second pixel in the submalar triangle region; determining a second coefficient according to a radius of a submalar triangle outer contour circle, the second distance, and a modulus of the second reference vector; and determining a third target pixel corresponding to the second pixel according to the second pixel, the second coefficient, and the second reference vector.

15. The method according to claim 14, wherein the determining a second coefficient according to the radius of the submalar triangle outer contour circle, the second distance, and a modulus of the second reference vector comprises: calculating a second difference between a square of the radius of the submalar triangle outer contour circle and a square of the second distance; adding the second difference and a square of the modulus of the second reference vector to obtain a second sum; and calculating a ratio of the second difference to the second sum to obtain the second coefficient.

16. The method according to claim 14, wherein the determining a third target pixel corresponding to the second pixel according to the second pixel, the second coefficient, and the second reference vector comprises: determining a vector that points from a second reference pixel to the second pixel as a second pixel vector; calculating a second product of the second coefficient and the second reference vector; calculating the difference between the second pixel vector and the second product to obtain a third target pixel vector corresponding to the second pixel; and determining the third target pixel corresponding to the second pixel according to a location of the second reference pixel and the third target pixel vector corresponding to the second pixel.

Claims 1, 17, 18, 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668